10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:18-cv-01876-RSL Document 70 Filed 07/12/19 Page 1 of 4

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DANIEL W. MORRIS, as Personal
Representative of the Estate of WILLIAM NO. 2:18-cv-01876-RSL
A. MORRIS,
STIPULATION AND ORDER OF DISMISSAL
Plaintiff, WITHOUT PREJUDICE OF DEFENDANT
PNEUMO ABEX, LLC

 

 

 

Vv.
[CLERK'S ACTION REQUIRED]
AIR & LIQUID SYSTEMS CORPORATION et
al.,
Defendants.
STIPULATION

COME NOW Plaintiff Daniel W. Morris, as Personal Representative of the Estate of
William A. Morris, and Defendant PNEUMO ABEX, LLC, by and through their respective
counsel, and stipulate to the entry of an Order of Dismissal as to PNEUMO ABEX, LLC
only, such dismissal to be without prejudice and without costs to either party, reserving all
Plaintiff's claims against all other parties.

This stipulation and agreed order have been approved as to form; notice of

presentation and hearing on said Order of Dismissal is hereby waived by the parties.

///

///

STIPULATION AND ORDER OF DISMISSAL OF LAW OFFICES

DEFENDANT PNEUMO ABEX, LLC - 1 of 4 GORDON THOMAS HONEYWELL LLP
(2:18-cv-01876-RSL) ONE UNION SQUARE
[4823-4236-0987] 600 UNIVERSITY, SUITE 2100

SEATTLE, WASHINGTON 98101-4185
{206) 676-7500 - FACSIMILE (206) 676-7575

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01876-RSL Document 70 Filed 07/12/19 Page 2 of 4

Dated this 12h day of July, 2019.
BERGMAN DRAPER OSLUND, PLLC

By:__/s/ Glenn S. Draper [via email 7/12/19]
Matthew P. Bergman, WSBA #20894
matt@bergmanlegal.com
Glenn S. Draper, WSBA #24419
glenn@bergmanlegal.com
Attorneys for Plaintiff

Dated this 12% day of July, 2019.
GORDON THOMAS HONEYWELL LLP

By: _/s/ Diane J. Kero
Diane J Kero, WSBA #11874

dkero@sth-law.com
Attorneys for Defendant Pneumo Abex, LLC

STIPULATION AND ORDER OF DISMISSAL OF LAW OFFICES

DEFENDANT PNEUMO ABEX, LLC - 2 of 4

, GORDON THOMAS HONEYWELL LLP
(2:18-cv-01876-RSL) ONE UNION SQUARE
[4823-4236-0987] 600 UNIVERSITY, SUITE 2100

SEATTLE, WASHINGTON 98101-4185
(206) 676-7500 - FACSIMILE (206) 676-7575

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01876-RSL Document 70 Filed 07/12/19 Page 3 of 4

ORDER

Based on the foregoing Stipulation, Defendant PNEUMO ABEX, LLC, only is hereby

dismissed without prejudice and without costs to either party, reserving all Plaintiff’s

claims against all other parties.

DATED this (5 day of

 

Presented by:

GORDON THOMAS HONEYWELL LLP

By /s/ Diane J. Kero
Diane J. Kero, WSBA No. 11874

dkero@gth-law.com
Attorneys for Defendant Pneumo Abex LLC

BERGMAN DRAPER OSLUND, PLLC

By /s/ Glenn S. Draper [via email 7/12/19]
Matthew P. Bergman, WSBA #20894
matt@bergmanlegal.com
Glenn S. Draper, WSBA #24419
glenn@bergmanlegal.com
Attorneys for Plaintiff

STIPULATION AND ORDER OF DISMISSAL OF
DEFENDANT PNEUMO ABEX, LLC - 3 of 4
(2:18-cv-01876-RSL)

[4823-4236-0987]

, 2019.

LSC

JUDGE/AGOURT-COMMISSIONER

LAW OFFICES

GORDON THOMAS HONEYWELL LLP
ONE UNION SQUARE
600 UNIVERSITY, SUITE 2100
SEATTLE, WASHINGTON 98101-4185
(206) 676-7500 - FACSIMILE (206) 676-7575

 
